Order entered January 30, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01065-CV

                   JIM PRUITT AND KENDA CULPEPPER, Appellant

                                              V.

  ROCKWALL CENTRAL APPRAISAL DISTRICT APPRAISAL REVIEW BOARD,
                           Appellee

                     On Appeal from the 439th Judicial District Court
                                Rockwall County, Texas
                           Trial Court Cause No. 1-17-1239

                                          ORDER
       Before the Court are appellants’ January 28, 2019 motion for extension of time to file

brief and appellee’s response. We GRANT the motion and ORDER the brief be filed no later

than March 28, 2019. We caution that further extension requests will be disfavored.


                                                     /s/   BILL WHITEHILL
                                                           JUSTICE